Name: Council Regulation (EEC) No 3452/80 of 22 December 1980 amending Regulation (EEC) No 2529/80 laying down general rules in respect of production aid for olive oil for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 360 / 14 Official Journal of the European Communities 31 . 12 . 80 COUNCIL REGULATION (EEC) No 3452/80 of 22 December 1980 amending Regulation (EEC) No 2529/80 laying down general rules in respect of production aid for olive oil for the 1980/81 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, this time limit ; whereas an appropriate date should therefore be laid down for forwarding the information referred to above by Greek mills, Having regard to the 1979 Act of Accession, and in particular Article 146 thereof, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( a ), as last amended by Regulation (EEC) No 1917/80 ( 2 ), and in particular Articles 5 (4 ) and 36 thereof, Having regard to the proposal from the Commission , Whereas Article 12 of Council Regulation (EEC ) No 2529/80 ( 3 ) lays down that mills must have forwarded to the Member States by 31 December 1980 all the information necessary to enable their pressing capacity to be determined ; whereas Greece, which is to accede to the Community on 1 January 1981 cannot comply with HAS ADOPTED THIS REGULATION : Article 1 The second indent of Article 12 of Regulation (EEC) No 2529/80 shall be replaced by the following indent :  have forwarded to the Member States by 31 December 1980 all such information as will enable its pressing capacity to be determined, however , in respect of Greece, this information must be forwarded by 28 February 1981 ,'. Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Council The President J. SANTER ( ] ) OJ No 172,-30. 9 . 1966 , p . 3025/66 . ( 2 ) OJ No L 186 , 19 . 7 . 1980 , p. 1 . ( 3 ) OJ No L 259 , 2 . 10 . 1980 , p. 3 .